By petition for writ of certiorari, this court is asked to review an order of the lower court (1) denying plaintiff-petitioners' motion to strike certain paragraphs of defendant-respondent's answer and (2) denying their motion to strike a motion to dismiss contained in said answer.
That portion of the order denying the motion to strike certain paragraphs of the answer is affirmed on the authority of Wakulla Edgewater Co. et al. v. Wilson et al., Fla., 39 So.2d 548, and cases therein cited.
That portion of the order denying the motion to strike the motion to dismiss contained in the answer is quashed, on the authority of Hull et al. v. Burr, 61 Fla. 625, 55 So. 852.
Writ of certiorari granted and order affirmed in part and quashed in part.
ADAMS, C.J. and TERRELL, THOMAS and ROBERTS, JJ., concur. *Page 270